Title: To Benjamin Franklin from Barthélemy Faujas de Saint-Fond, 16 June 1783
From: Faujas de Saint-Fond, Barthélemy
To: Franklin, Benjamin


          
            Monsieur
            a paris le 16. juin 1783
          
          Sachant Combien les arts vous sont agreables, j’ai l’honneur de vous faire part q’un de
            mes Compatriotes, homme de Condition de ma province, vient de finir un ouvrage en
            mécanique que je regarde Comme tres etonnant.
          
          Ce sont deux têtes dorées qui prononcent les paroles suivantes le roi donne la paix a leurope.
          La 2de tête repond. la paix Couronne le roi
              de gloire
          la 1ere replique et la paix fait le Bonheur
              des peuples.
          Jai vu et entendu moimême ces deux têtes, qui n’ont encore êté vues par personne; et je
            puis vous assurer que Cest un ouvrage Bien etonnant, qui n’est peut être pas encore à
            son dernier degré de perfection, mais dont la mécanique est faite sur les plus Scavants
            principes. Je puis vous assurer quon entend tres Bien les paroles, et que les
            dipthongues qui sont d’une si grande difficultés à pronnoncer Sont Ce quil y a de mieux
            dans Ces deux machines parlantes.
          Comme mon Compatriote est un homme fort modeste, et quil n’a pas l’honneur d’etre Connu
            de vous, il ma demandé en grace, de vous prier de venir voir Ces deux Belles pieces de
            mécanique mercredy prochain, 18 de Ce mois. Cest a dire apres demain matin vers les deux
            heures, vous priant de lui faire l’honneur de dinner ches lui,
            ou vous trouverés quelques académiciens de votre Connoissance, ne refusés pas Cette
            faveur à ce galant homme. qui se nomme mr mical chanoine de
              Saint maurice de vienne en dauphiné et qui loge rue du
              temple enface de la rue de montmorenci maison du Commissaire. Jaurai l’honneur de
            vous y attendre vous et monsieur votre petit fils. mercredy a deux heures. Jai lhonneur d’etre avec
            le plus respectueux attachement Monsieur votre très humble et très obeissant
            serviteur
          
            FAUJAS DE
              Saint
              FOND
          
         
          Notation: Faujas de Saint Fond Paris 16
            Juin 1783
        